     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 1 of 8

1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.   2:14-cr-00308-JAM
11                  Plaintiff,
12         v.                              ORDER DENYING MOTION FOR
                                           COMPASSIONATE RELEASE
13   KENDALL GRANT THRIFT,
14                  Defendant.
15

16        Before the Court is Defendant Kendall Grant Thrift’s

17   (“Defendant”) Motion for Compassionate Release pursuant 18 U.S.C.

18   § 3582(c)(1)(A). Mot., ECF No. 102. Defendant filed his opening

19   brief pro se and subsequently obtained appointed counsel who

20   filed a supplemental brief in support of Defendant’s Motion.

21   Suppl. Mot., ECF No. 109.      The United States (“Government”)

22   opposes this motion.     Opp’n, ECF No. 113.      For the reasons set

23   forth below the Court DENIES Defendant’s motion.

24

25          I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

26        On June 3, 2016, Defendant pled guilty to: (1) conspiracy to

27   make, distribute, manufacture, and to possess with intent to

28   distribute marijuana, in violation of 21 U.S.C. § 846, 841(a);
                                           1
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 2 of 8

1    (2) possession with intent to distribute marijuana, in violation

2    of 21 U.S.C. § 841(a)(1); (3) being a prohibited person in

3    possession of firearm, in violation of 18 U.S.C. § 922(g);

4    (4) money laundering, in violation of 18 U.S.C. § 1957; and

5    (5) conspiracy to launder monetary instruments, in violation of

6    18 U.S.C. § 1956(h).        Suppl. Mot. at 2.    Defendant was sentenced

7    on January 6, 2017 to 188 months imprisonment and 60 months

8    supervised release.        Id.

9         Defendant is presently serving his sentence at FCI Lompoc,

10   California.   Id.     He has only served about 71-months (37.6%) of

11   his sentence and is projected to be released on December 5, 2027,

12   based on his good conduct time.         Opp’n at 2-3.

13        On March 13, 2020, President Trump declared a national

14   emergency concerning the COVID-19 global outbreak.              See

15   Proclamation on Declaring a National Emergency Concerning the

16   Novel Coronavirus Disease (COVID-19) Outbreak, THE WHITE HOUSE

17   (March 13, 2020), https://www.whitehouse.gov/presidential-

18   actions/proclamation-declaring-national-emergency-concerning-

19   novel-coronavirus-disease-covid-19-outbreak/.           Because of the

20   severity posed by this pandemic, the U.S. Attorney General
21   ordered the Bureau of Prisons (BOP) to prioritize home

22   confinement when appropriate “to protect the health and safety of

23   BOP personnel and the people in [] custody.”           The Attorney

24   General, Prioritization of Home Confinement As Appropriate in

25   Response to COVID-19 Pandemic, Memorandum for Director of Bureau

26   Prisons, OFFICE   OF THE   ATTORNEY GENERAL (March 26, 2020),
27   https://www.themarshallproject.org/documents/6820452-Memorandum-

28   from-Attorney-General-to-BOP-re-Home.           Accordingly, Defendant
                                             2
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 3 of 8

1    filed a request to be released under 18 U.S.C. § 3582 on April

2    30, 2020 with the Warden of FCI Lompoc, stating that his asthma,

3    hypothyroid issues, chronic sinus, and chronic lung infections,

4    placed him at heightened risk for COVID-19 complications.            Mot.,

5    Exh. 3, at 1.    The Warden did not respond to Defendant’s motion.

6          Soon after Defendant filed his request with the BOP, the

7    COVID-19 conditions at FCI Lompoc dramatically worsened.            By May,

8    nearly 96% of prisoners at FCI Lompoc had tested positive—

9    including Defendant.     Alex Wigglesworth, Officials Mishandled

10   Coronavirus Outbreaks at Lompoc and Terminal Island Prisons,

11   Lawsuits Claims, LOS ANGELES TIMES (May 17, 2020),

12   https://www.themarshallproject.org/documents/6820452-Memorandum-

13   from-Attorney-General-to-BOP-re-Home.        Defendant tested positive

14   for COVID-19 on May 5, 2020.      Suppl. Mot., Exh. 9, at 25.        As of

15   July 24, 2020, four prisoners have died at FCC Lompoc

16   (Defendant’s facility including FCI and USP Lompoc).          See Federal

17   Bureau of Prisons, COVID- 19 Coronavirus (July 24, 2020), https:/

18   /www.bop.gov/coronavirus/.      And there are currently twelve

19   confirmed positive cases.      Id.

20         Although Defendant is not currently one of those confirmed
21   positive cases, he asks the Court to consider his health

22   conditions to be an extraordinary and compelling circumstance and

23   convert his remaining time to “time served” with an additional

24   period of home confinement.      Supp. Mot. at 15.

25   ///

26   ///
27   ///

28   ///
                                           3
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 4 of 8

1                                II.    OPINION

2         A.    Legal Standard

3         A court may generally “not modify a term of imprisonment

4    once it has been imposed.”      18 U.S.C. § 3582(c); Dillon v.

5    United States, 560 U.S. 817, 824-25(2010).         Passed in 2018, the

6    First Step Act (FSA) modified 18 U.S.C. Section 3582 to grant

7    federal courts such authority under certain exceptions.             18

8    U.S.C. § 3582(c)(1)(A).     To file a motion for modification with

9    the court, a defendant must first submit a request for release

10   with the Bureau of Prisons (“BOP”).        Id.   The defendant must

11   then exhaust administrative remedies by either

12   (1) administratively appealing an adverse result or (2) waiting

13   for 30 days to pass.     Id.   Only then may a defendant, or the

14   Director of the BOP, file a motion for modification.          Id.        The

15   Court can then modify the term of imprisonment after considering

16   any relevant factors set forth in Section 3553(a), and if it

17   finds, in relevant part, that “extraordinary and compelling

18   reasons warrant such a reduction.”

19   18 U.S.C. § 3582(c)(1)(A)(i).

20        B.    Analysis
21              1.    Exhaustion Requirement

22        As a threshold matter, a defendant must generally exhaust

23   his administrative remedies before the Court can address the

24   merits of a motion for compassionate release.         See U.S. v.

25   Kesoyan, No. 2:15-cr-00236-JAM, 2020 WL 2039028, at *2 (E.D.

26   Cal. April 28, 2020).     More than thirty days have passed since
27   Defendant submitted his request with the Warden for

28   compassionate release on April 30, 2020.         As the Government
                                           4
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 5 of 8

1    concedes, Defendant has met the exhaustion requirement.             Opp’n

2    at 3.

3                2.      Extraordinary and Compelling Circumstance

4         After a defendant has met the threshold exhaustion

5    requirement, a court may grant the motion if it finds

6    “extraordinary and compelling reasons warrant” a reduction.             18

7    U.S.C. § 3582(c)(1)(A)(i).       The reduction must be “consistent

8    with applicable policy statements issued by the Sentencing

9    Commission.”     Id.     Congress has not defined what constitutes as

10   “extraordinary and compelling” other than that “[r]ehabilitation

11   of the defendant alone” is insufficient.        28 U.S.C. § 994(t).

12   Instead, it has delegated that responsibility to the Sentencing

13   Commission.      Id.    Before the FSA was passed, the Commission

14   concluded “extraordinary and compelling reasons” were limited to

15   four scenarios.        U.S.S.G. § 1B1.13.   These scenarios include:

16   (A) the medical condition of the defendant, (B) the age of the

17   defendant, (C) family circumstances, and (D) a catchall

18   provision.    Id.

19        Subdivision (A) considers the medical condition of a

20   Defendant as a possible extraordinary and compelling
21   circumstance.       Reply, ECF No. 116, at 3.    Relevant here, under

22   this subdivision an extraordinary and compelling reason exists if

23   a defendant is “suffering from a serious physical or medical

24   condition . . . that substantially diminishes the ability of the

25   defendant to provide self-care within the environment of a

26   correctional facility and from which he. . . is not expected to
27   recover.”     U.S.S.G. § 1B1.13(1)(A)(ii)(I).      The Government

28   concedes that Defendant’s obesity, with a BMI of 32.6, falls
                                           5
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 6 of 8

1    within this category.        Opp’n at 9.   Defendant also contends that

2    he is at increased risk for severe complications from COVID-19

3    because of his psoriasis and symptoms he is currently

4    experiencing since testing positive for COVID-19.            Reply at 3.

5         While the Court recognizes that Defendant may not fully

6    recover from his obesity or his psoriasis, the Court find these

7    serious health conditions do not presently “substantially

8    diminish” his ability “to provide self-care” while at FCC Lompoc.

9    U.S.S.G. § 1B1.13(1)(A)(ii)(I).        The Court does not make light of

10   the breathing problems and high blood pressure Defendant has

11   suffered since testing positive for COVID-19 two months ago.               See

12   Reply at 4.     But he has not suffered any serious complications

13   since, despite having underlying high-risk medical conditions.

14   And the BOP has been able to adequately manage any symptoms he

15   has suffered.    Opp’n at 9.     For example, he was prescribed an

16   asthma inhaler to manage his breathing problems.          Reply at 4.

17        The Court is also aware that FCI Lompoc largely failed to

18   control the spread of COVID-19, initially leading to one of the

19   worst outbreaks in the nation.        See United States v. Eddings, No.

20   2:09-cr-00074, 2020 WL 2615029, at *2 (E.D. Cal. May 22, 2020)
21   (making the same recognition).        But based on Defendant’s medical

22   records, “it appears FCI Lompoc is adequately monitoring and

23   caring for [him].”     Id.    The Court therefore cannot find his

24   situation to be “extraordinary or compelling.”         Id.     Nor can the

25   Court speculate regarding a possible second infection, given the

26   lack of clarity from the scientific community that it is even
27   possible.   See Apoorva Mandavilli, Can You Get Covid-19 Against?

28   It’s Very Unlikely, Experts Say, THE NEW YORK TIMES (July 22, 2020)
                                           6
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 7 of 8

1    https://www.nytimes.com/2020/07/22/health/covid-antibodies-herd-

2    immunity.html (finding reinfection unlikely, and instead more

3    likely the cause of “drawn-out illness.”)           And even if it was,

4    the Court would still deny Defendant’s motion because granting

5    early release would undermine section 3553(a) sentencing factors.

6                3.   Sentencing Factors

7          In deciding whether compassionate release is warranted, the

8    Court must also consider the relevant factors set forth in 18

9    U.S.C.A. Section 3553.      18 U.S.C. § 3582(c)(1)(A)(i).       The Court

10   agrees with the Government that these factors do not warrant a

11   sentence reduction.     See Opp’n at 13.

12         In considering “the nature and circumstances of the

13   offense,” 18 U.S.C. § 3553(a)(1), Defendant minimizes the

14   seriousness of his offense by stating the “only drug involved was

15   marijuana and the firearms . . . were not [] used in the

16   offense.”    Reply at 9.    While Defendant “only” trafficked

17   marijuana, he was found with a significant amount of marijuana

18   and   firearms to warrant a sentence reduction.          At the time of

19   his arrest, the Government seized 846 pounds of marijuana and

20   seven firearms from Defendant’s home.           Opp’n at 2.   The Court
21   also must consider the “need for the sentence imposed.”             18

22   U.S.C. § 3553(a)(2).       And reducing Defendant’s sentence by 117-

23   months (62%), would not reflect the seriousness of his offense.

24   Id. at (a)(2)(A).     Moreover, although he has done well in prison,

25   the Court agrees with the Government that Defendant still poses a

26   danger to the community.      Opp’n at 12.       Defendant not only
27   unlawfully possessed seven firearms—three of those were stolen

28   and two were AR-15 style weapons.         Id.    The Court therefore does
                                           7
     Case 2:14-cr-00308-JAM-DB Document 117 Filed 07/29/20 Page 8 of 8

1    not find that granting either a sentence reduction or home

2    confinement is warranted.

3

4                                III.    ORDER

5         For the reasons set forth above, the Court DENIES

6    Defendant’s Motion for Compassionate Release.

7         IT IS SO ORDERED.

8    Dated: July 28, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           8
